Exhibit 10.33


April 25, 2011


Clayton Shelver, Director
GeoBio Energy Inc.
13110 NE 177th Place
Suite 169
Woodinville, WA 98072


Re:           Engagement Letter


Dear Mr. Shelver:


Mosaic Capital LLC and Mosaic Capital Securities LLC (“MC”) is pleased to have
been selected by GeoBio Energy Inc., its subsidiaries and affiliates (“GeoBio ”
or “Company”) to (i) assist the Company in raising the capital necessary (“the
Financing”) to enable the Company to acquire certain companies or a company in
the oil and gas service sector (the “Target”) and (ii) to act on GeoBio’s behalf
as financial advisor with respect to the Financing.  Based upon our previous
conversations and the review by MC of materials submitted to date by the
Company, MC is willing to accept an engagement to provide its services to
GeoBio.  This engagement is proposed with the assumption that the Company and MC
shall identify and structure certain acquisitions that will require MC’s
assistance with the Financing and that MC is prepared to assist the Company with
such Financing. This engagement letter (“Agreement”) sets forth all of the terms
under which MC will provide services to GeoBio.


PURPOSE OF ENGAGEMENT


1.  
To assist GeoBio in:



a.  
Reviewing and structuring of documents and materials relevant to the
re-financing/re-capitalization of GeoBio’s balance sheet to acquire the Target;



b.  
Reviewing and structuring of documents and materials relevant to the Financing;



c.  
The completion of the requisite Financing ("Purpose of the Engagement").


 
 

--------------------------------------------------------------------------------

 



TERM OF ENGAGEMENT



2.  
The period of time within which MC will provide its services to the Company
under this Agreement (“Term of Engagement”), shall begin as of the date the
Company signs this Agreement and shall end with the termination of this
Agreement in the event of one or more of the following:



a.  
Non-payment by the Company to MC of any of the fees or expense reimbursements
described in this Agreement;



b.  
Conclusion of a transaction between the Company and an investor and/or lender
that accomplishes the Purpose of the Engagement;



c.  
A determination by MC that the Purpose of the Engagement is no longer feasible
due to materially adverse changes in the Company, its circumstances or capital
marketconditions;



d.  
Either party has received from the other a written 30-day notice of termination
of

this Agreement.


 
e.
The requirements under this Agreement of confidentiality, non-circumvention,
indemnification and payment of all compensation due to MC, shall survive
termination of this Agreement.



EXCLUSIVITY



3.  
The Company agrees that MC shall represent the Company as the Company’s
exclusive financial advisor during the Term of the Engagement.


 
 

--------------------------------------------------------------------------------

 





SERVICES TO BE PROVIDED BY MC


4.  
MC will advise and assist GeoBio in devising and executing a program to
secure  the Financing, which will include the following:



a.  
Selecting and structuring of materials, documents, and applications in a manner
which MC determines to be necessary to obtain the Financing, based upon the
practices of various investors and lenders in the capital market place as
determined by MC.



b.  
Identifying on a best efforts basis, prospective capital investors and lending
institutions that may have an interest in providing the Financing to GeoBio.
There is no guarantee that MC will be successful in securing the Financing for
GeoBio.



c.  
Negotiating the terms of the Financing with prospective capital investors and
lending institutions identified by MC, GeoBio, or any third party.



d.  
Structuring of and participation in presentations to prospective investors and
lending institutions as reasonably necessary to obtain the Financing.



e.  
In performing its services under this Agreement, MC will use and rely primarily
on the information and documentation provided to MC by the Company which MC
determines in its sole discretion to be necessary to obtain the Financing
(“Information”) and secondarily on information available from generally
recognized public sources (“Research”). MC will not independently verify and MC
has no responsibility for the accuracy or completeness of the Information, the
Research or any other information as may be obtained by MC in connection with
performing its services under this Agreement.



f.  
MC will not make an appraisal of any assets of the Company.



g.  
MC may, in its sole discretion, investigate and analyze the financial status of
the Company at any time during the Term of Engagement.



OBLIGATIONS OF GEOBIO


5.  
Provide MC with the Information by the time requested by MC.  GeoBio represents
and warrants that the Information previously or hereafter furnished by it or on
its behalf to MC shall be complete, accurate and not misleading. MC assumes no
responsibility for the accuracy, completeness or fairness of the Information.



6.  
Provide MC, by the time requested by MC, with feedback on materials prepared by
MC on behalf of the Company which must be approved by the Company for
distribution to prospective investors and lenders for information purposes
(“Information Memoranda”) or for offering purposes (“Offering Materials”). MC
assumes no responsibility for the accuracy, completeness or fairness of any
Information Memoranda or Offering Materials which have been approved by the
Company.



7.  
Notify MC, as soon as possible, and in any event within 48 hours of being
informed or suspecting that, for any reason, there has been any material change
in the Company, including, without limitation, its operations, structure,
financial condition, balance sheet, prospects, key personnel, or participation
in litigation, whether or not such change is adverse.



8.  
Fully cooperate with MC in MC’s efforts to investigate and analyze the financial
status of the Company at any time during the Term of Engagement.



9.  
Since MC will be acting on behalf of GeoBio in connection with its engagement
hereunder, the Company and MC have entered into a separate indemnification
agreement, which is contemporaneous with this Agreement and attached hereto,
providing for the indemnification of MC and certain related persons
(“Indemnification Agreement”).  The Indemnification Agreement is an integral
part of this Agreement and the terms thereof are incorporated by reference
herein.  Before any other person or entity may be used to carry out any
transaction contemplated by this Agreement, such person or entity must first
enter into engagement and indemnification agreements with MC substantially
similar to this Agreement and the Indemnification Agreement.



10.  
Make available at the times specified by MC all of GeoBio's personnel which MC
determines to be needed for the purpose of conference calls, site inspections,
meetings, and otherwise gathering the Information  as deemed necessary by MC.



11.  
GeoBio represents and warrants to MC that: (a) The individual signing this
Agreement has been authorized to do so by the Board of Directors of the Company;
(b) This Agreement has been approved by the Board of Directors of the Company as
executed and delivered to MC by the Company; (c) This Agreement constitutes a
legal, valid and binding agreement of the Company, enforceable in accordance
with its terms; and (d) All Information provided, directly or indirectly, by the
Company to MC, and all Information Memoranda and Offering Materials which have
been approved by the Company, will not, at any time, contain any untrue
statements of a material fact or omit to state any material fact which
would  make the statements contained therein  misleading in any material way.



12.  
The Company shall advise MC in writing, as soon as possible, and in any event
within 48 hours of discovering, being informed or suspecting that, for any
reason, the Information, Information Memoranda or Offering Materials contain any
untrue or misleading statement of a material fact or omit to state any material
fact which would make the statements contained therein misleading or incomplete
in any material way.



13.  
The Company is solely responsible, to the extent not borne by any third parties,
for the payment of all costs involved in completing the Financing including,
without limitation, all lender costs, investor costs and appraisal costs.



14.  
During the Term of Engagement, GeoBio will not seek the Financing on its own or
through any means other than as set forth in this Agreement (“Outside
Financing”), except as follows:

 
 
a.  
GeoBio must obtain the written consent of MC before seeking Outside Financing;



b.  
MC has exclusive direction and control over seeking any such Outside Financing;



c.  
GeoBio provides to MC all of the information relevant to the Outside Financing;



d.  
The pursuit of the Outside Financing will otherwise be done in accordance with
all of the terms of this Agreement, as if the source of the Outside Financing
were procured by MC.


 
 

--------------------------------------------------------------------------------

 



CONFIDENTIALITY AND NON-CIRCUMVENTION


15.  
During the Term of Engagement, the Company has been and will continue to be
introduced to certain information, forms, writings, techniques and sources of
financing that are trade secrets of and are proprietary to MC (“MC Trade
Secrets”).  The Company and its respective subsidiaries, affiliates, successors,
assigns, officers, directors, employees and agents will keep confidential all
such MC Trade Secrets and not reveal those MC Trade Secrets to any third party
for any reason without the prior written consent of MC.



16.  
If the Company or MC terminates this Agreement and the Company then obtains the
Financing, or any portion thereof, from any lender/ investor to which the
Company was introduced during the Term of Engagement by MC or otherwise, MC
shall be entitled to all compensation and performance from the Company under
this Agreement, on the same terms as if this Agreement had not been terminated.



17.  
Further, if the Company or MC terminates this Agreement and, within six months
after the termination of this Agreement by the Company or MC, the Company
obtains the Financing, or any portion thereof, from any lender/ investor to
which the Company had been introduced by MC during the Term of Engagement, then
MC shall be entitled to all compensation and performance from the Company under
this Agreement on the same terms as if this Agreement had not been terminated,
unless the  lender/investor has been specifically exempted in this Agreement.

 
 
18.  
For a period of five years from the signing of this Agreement, GeoBio and its
subsidiaries, affiliates, successors, assigns, employees and agents shall not
contact or conduct business with any financial institution, investor, or
placement agent introduced by MC to the Company without first obtaining written
consent from MC and entering into a written agreement with MC for just
compensation payable to MC, to the extent that compensation payable to MC is not
otherwise covered by this Agreement.



19.  
The information received by MC from GeoBio will be held in strict confidence and
will only be divulged to third parties directly involved in transactions
undertaken to fulfill the purpose of this Agreement.


 
 

--------------------------------------------------------------------------------

 



COMPENSATION


20.  
Retainer.  Upon the signing of this Agreement, GeoBio will pay to MC a retainer
fee of USD $35,000 (thirty five thousand dollars) (“Retainer”), which Retainer
shall be paid as follows: (i) $5,000 upon execution of this Agreement; (ii)
$10,000 on or before May 1, 2011; (iii) $10,000 on or before May 15, 2011 and
(iv) $10,000 on or before May 30, 2011.  The Retainer is nonrefundable, and is
for the purpose of compensating MC for its efforts to position the Company to
obtain the Financing including, without limitation, performing its due diligence
on the Company and the research and preparation of Information Memoranda and/or
Offering Materials.  The Retainer is separate and apart from and shall not be
credited against payment of the Success Fees described below.



21.  
Acquisition Success Fee:  The greater of the aggregate of 1.5% (one and one half
of one percent) of the Total Consideration to the Seller of the Target cash or
$300,000 plus the product of the amounts noted below in the Senior Credit
Facility, Mezzanine and Equity Success Fees.



22.  
Senior Credit Facility Success Fee.  Upon closing of the Financing for a senior
credit facility (revolving credit facility portion of a credit facility) , MC
will have earned and be immediately paid a Success Fee equal to 1.50% (one and
one half of one percent) of the maximum amount for the senior credit facility
committed by the source of the Financing.  The term “Senior Credit Facility”
shall be defined as any debt instrument/credit facility which is secured by a
perfected 1st lien security interest in any asset or stock of GeoBio, its
subsidiaries and/or affiliates, but, does not include in the agreements with the
lender any yield enhancements such as, but not limited to warrants, success
fees, deferred interest, PIK (Paid In Kind accommodations) or stock grants or
discounts of any kind.



23.  
Mezzanine Credit Facility Success Fee.  Upon closing of the Financing for a
mezzanine credit facility, MC will have earned and be immediately paid a Success
Fee equal to 4.00% (four percent) of the maximum amount for the mezzanine credit
facility committed by the source of the Financing.  The term “Mezzanine Credit
Facility” shall be defined as any debt instrument/credit facility which may be,
but not necessarily subordinated to any security interest by any other lender in
any asset or stock of GeoBio, its subsidiaries and/or affiliates, and may have
equity, equity linked features or other form of yield enhancement in addition to
a current cash pay interest coupon.  In the event a single lender (such as, but
not limited to, a hedge fund, finance company or insurance company) provides a
“single or unified” credit facility that has language in which a portion of the
credit facility is subordinated or denoted as a “Term Loan B” or other such
language which would be construed in the documents as “junior or subordinated”
to any other part of the credit facility, then, MC would be compensated based on
the amount denoted as “junior” or “secondary” or any other similar language or
intent of the language where the lender is pricing a higher yield than the
“senior” or “1st tranche” of capital.



24.  
Equity Placement Success Fee.  Upon closing of the Financing for equity
financing – preferred stock, common stock, or its equivalent, MC will have
earned and be immediately paid a Success Fee equal to 4.00% (four percent) of
the maximum amount for the equity financing committed by the source of the
Financing.



25.  
Notwithstanding the aforementioned, the minimum total Success Fees paid to MC
for this engagement shall not be less than USD$700,000 (seven hundred thousand
dollars) ("Minimum Success Fee").



26.  
Prior to closing of the Financing, GeoBio will sign a payment authorization
letter, in a form to be prepared at the sole discretion of MC, irrevocably
instructing the source of the Financing to deduct the Success Fees due to MC
from the Financing and remit those Success Fees directly to MC.


 
 

--------------------------------------------------------------------------------

 



27.  
In addition to the Retainer and the Success Fees described above, upon the
closing of the Financing, the Company will issue to MC warrants equal to 3%
(three percent) of the common stock of the Company, on a fully diluted basis,
with an anti dilution provision for 12 months after closing.  Warrants to be
exercised at $.01 per ownership unit (defined as shares, membership interest or
other ownership unit)(“Warrants”).  The Warrants will be on terms equal to that
of the investors and lenders.



28.  
Unless otherwise specified in this Agreement, the Success Fees are due to MC in
connection with GeoBio securing the Financing from any lender/investor during
the term of Engagement, irrespective of the source of initial identification of
the lender/investor or the degree of participation of MC in obtaining the
Financing.



29.  
For a period of three years after the closing of each Financing covered by this
Agreement, should GeoBio request and be granted an expansion of any such
Financing, upon the approval for the expansion of the Financing by the source
for the requested expansion of Financing, MC shall immediately be paid a Success
Fee for the expanded Financing on the same terms as the Success Fees described
above, except that the Minimum Success Fee described in paragraph 25 above will
not apply.



EXPENSE REIMBURSEMENT



29.  
The Company agrees to pay for all document preparation and out-of-pocket
expenses incurred by MC in providing its services under this Agreement.  These
expenses include, but are not limited to, telephone calls, printing and copying
charges, facsimiles, express shipping, travel expenses (Business Class or
Superior), and local mileage at the then current IRS mileage rate.  All airline
tickets will be paid for by the Company prior to MC personnel commencing
travel.  These expenses will be billed as incurred and are immediately due and
payable upon receipt. Prior to MC incurring any expense over $400.00 per item
(other than costs associated with civil and criminal background investigations),
a written approval and acknowledgement from the Company will be required.



Note:
The cost of printing Offering Materials required by MC under this Agreement is
presently $1.00 or more per page whether done internally by MC or by an outside
vendor.   Offering Materials are usually in the size range of 50 to 200
pages.  Most MC engagements require between 30 to 50 books containing the
Offering Materials to be initially printed for distribution to prospective
lenders and investors.


 
 

--------------------------------------------------------------------------------

 

 
RIGHT TO ADVERTISE

 
30.  
Upon the closing of any Financing obtained under this Agreement, MC, at its own
expense, shall have the right to advertise its involvement in successfully
securing the Financing for the Company.



DISPUTE RESOLUTION


 
31.  
Mediation. All disputes, claims or controversies arising out of or relating to
this Agreement with more than $5,000 in controversy shall be submitted to
Judicial Arbitration and Mediation Services (“JAMS") in Santa Monica,
California, or its successor, for mediation, and if the matter is not resolved
through mediation, then it shall be submitted to JAMS in Santa Monica,
California, or its successor, for final and binding arbitration. Either party
may commence mediation by providing to JAMS and the other party a written
request for mediation, setting forth the subject of the dispute and the relief
requested. The parties will cooperate with JAMS and with one another in
selecting a mediator from JAMS' panel of neutrals, and in scheduling the
mediation proceedings. The parties will participate in the mediation in good
faith, and they will share equally in its costs. All offers, promises, conduct
and statements, whether oral or written, made in the course of the mediation by
any of the parties, their agents, employees, experts and attorneys, and by the
mediator or any JAMS employees, are confidential, privileged and inadmissible
for any purpose, including impeachment, in any arbitration or other proceeding
involving the parties, provided that evidence that is otherwise admissible or
discoverable shall not be rendered inadmissible or non-discoverable as a result
of its use in the mediation. Either party may initiate arbitration with respect
to the matters submitted to mediation by filing a written demand for arbitration
at any time following the initial mediation session or 45 days after the date of
filing the written request for mediation, whichever occurs first. The mediation
may continue after the commencement of arbitration if the parties so desire.
Unless otherwise agreed by the parties, the mediator shall be disqualified from
serving as arbitrator in the case.  The provisions of this paragraph may be
enforced by any Court of competent jurisdiction, and the party seeking
enforcement shall be entitled to an award of all costs, fees and expenses,
including attorney fees, to be paid by the party against whom enforcement is
ordered.

 
 


 
 
32.  
Arbitration. Any dispute, claim or controversy arising out of or relating to
this Agreement or the breach, termination, enforcement, interpretation or
validity thereof, including the determination of the scope or applicability of
this agreement to arbitrate, which has not been resolved by mediation,  shall be
determined by arbitration at the JAMS office in Santa Monica, California, before
a sole arbitrator, in accordance with the laws of the State of  California for
agreements made in and to be performed in that State. The arbitration shall be
administered by JAMS pursuant to its Comprehensive Arbitration Rules and
Procedures if the amount in controversy exceeds $250,000, or pursuant to its
Streamlined Arbitration Rules and Procedures if the amount in controversy is
$250,000 or less. Judgment on the Award may be entered in any court having
jurisdiction.

 
 
The arbitrator shall, in the Award, allocate all of the costs of the arbitration
and the mediation, including the fees of the arbitrator and the reasonable
attorneys' fees of the prevailing party, against the party who did not prevail.
 


33.  
Small Claims. All disputes, claims or controversies arising out of or relating
to this Agreement with $5,000 or less in controversy shall be adjudicated in a
court of applicable jurisdiction according to California law.



34.  
Waiver of Jury Trial and Related Rights.  By initialing the space below, the
Company agrees to have all disputes, claims or controversies arising out of or
relating to this Agreement, which are not resolved by mediation, decided by
neutral binding arbitration as provided in this Agreement, and the Company is
giving up any rights it might possess to have those matters litigated in a court
or jury trial. By initialing in the space below, the Company is giving up its
judicial rights to discovery and appeal except to the extent that they are
specifically provided for under this Agreement. If the Company refuses to submit
to arbitration after agreeing to this provision, the Company may be compelled to
arbitrate under federal or state law.

 
The foregoing has been read and understood.  The Company agrees to submit all
disputes, claims or controversies arising out of or relating to this Agreement,
that have not been resolved by mediation, to binding arbitration in accordance
with this Agreement.
 
 
________ (initials)
 

 
 

--------------------------------------------------------------------------------

 



ATTORNEY FEES


35.  
If any legal action based in contract law is necessary to enforce or interpret
the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorney's fees, costs, and necessary disbursements in addition to
any other relief to which that party may be entitled.  This provision for
recovery of attorneys' fees shall be construed as applicable to the entire
Agreement.



MISCELLANEOUS


36.  
The signing of this Agreement shall not obligate MC to make any investment in
the Company or any other entity, directly or indirectly, nor make MC responsible
for the payment of any fees or costs due to any lender or investor involved with
the Financing.



37.  
This Agreement may not be modified or amended except in a writing signed by the
parties hereto.



38.  
The advice (written or oral) rendered by MC pursuant to this agreement is
intended solely for the benefit and use of GeoBio in considering the matters to
which this Agreement relates. Neither such advice nor MC’s retention by the
Company may be disclosed publicly or otherwise made available to third parties
without the prior written consent of MC.



39.  
Any determination that any one or more of the provisions of this Agreement may
be, or is, invalid, illegal or unenforceable shall not affect the validity,
legality or enforceability of the remainder of this Agreement.



40.  
This Agreement may be executed in counterparts, each of which together shall be
considered a single document.



41.  
As a condition to MC proceeding under this Agreement, GeoBio shall retain legal
counsel and an accounting firm, acceptable to MC, who are experienced in credit
facility and securities documentation issues, to advise GeoBio in all aspects of
this Agreement, including, without limitation, executing documentation required
to obtain the Financing.



42.  
This Agreement shall be binding on and shall be for the benefit of the parties
hereto and their respective heirs, executors, administrators, successors, and
assigns, and shall be governed exclusively by the laws of the State of
California, including those pertaining to conflict of laws.


 
 

--------------------------------------------------------------------------------

 



43.  
This Agreement supersedes any and all other agreements, either oral or in
writing, between the parties with respect to the subject of this Agreement. This
Agreement contains all of the covenants and agreements between the parties with
respect to the subject of this Agreement, and each party acknowledges that no
representations, inducements, promises, or agreements have been made by or on
behalf of any party except the covenants and agreements embodied in this
Agreement. No agreement, statement, or promise not contained in this Agreement
shall be valid or binding between the parties with respect to the subject of
this Agreement, except as provided in this Agreement.



44.  
This engagement agreement may be assigned at any time to MC’s FINRA
Broker/Dealer affiliate, Mosaic Capital Securities LLC, upon prior written
notice of assignment to the Company.





We appreciate the opportunity of working with you and the Company and look
forward to your early response.  Please indicate GeoBio's agreement with all of
the foregoing by signing and returning a FULLY EXECUTED ORIGINAL OF THIS
AGREEMENT to this office.




Sincerely,
MOSAIC CAPITAL
LLC                                                                           MOSAIC
CAPITAL LLC
       MOSAIC CAPITAL SECURITIES LLC




Garry Michael
Kann                                                                                     Gordon
Gregory
Managing
Director                                                                                      
Chairman
Capital Markets Group




ACCEPTED AND AGREED:


For GeoBio Energy, Inc., and its subsidiaries




__________________________________                                                                                     ______________________________
Clayton Shelver,
Director                                                                                     Today's
Date

 
 

--------------------------------------------------------------------------------

 
